DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (hereinafter “Tang”, CN106773625) and in view of Kent et al. (hereinafter “Kent”, US Pat. No. 2012/0329524).
As per claims 1 and 8, Tang disclosed a signal processing circuit (see fig. 1) of a mobile terminal, comprising an antenna body (see fig. 1/no. 13), a sensor (see fig. 1/no. 11) connected with the antenna body, a microprocessor (see fig. 1/no. 12) and a tuning circuit (see fig. 1/no. 14) having a plurality of tuning paths, wherein the tuning circuit is connected between a mobile terminal signal source (see fig. 1/no. 15) and the antenna body, and the microprocessor is connected with the sensor and the 
Tang does not disclose that the sensor configured to send a signal by operating the antenna body as a sensing pad. However, Kent disclose such operation of utilization the antenna body as a sensing pad in order to improve antenna performance when the RF signals are blocked.
As per claim 2, the electronic device of Tang and Kent further disclose the signal processing circuit further comprises an isolation device (see Kent, fig. 1/no. 224, 0033-0034) which is a lumped inductive element, the sensor is connected with the antenna body through the isolation device, and wherein the isolation device is configured to isolate interference of a communication signal on the signal detected by the sensor.
As per claim 3, the electronic device of Tang and Kent further disclose the sensor is a capacitive proximity sensor (see Tang, claim 7, see Kent, fig. 1/no. 212).
As per claim 7, the electronic device of Tang and Kent further disclose a mobile terminal (see Kent, 0023)
As per claim 9, the electronic device of Tang and Kent further disclose determining the usage state of the mobile terminal according to the signal comprises detecting a change condition of a capacitance as a human body approaches through the sensor and 
As per claim 10, the electronic device of Tang and Kent further disclose performing the tuning process on the signal from the mobile terminal signal source or the antenna body according to the usage state of the mobile terminal comprises performing the tuning process on the signal from the mobile terminal signal source or the antenna body by switching a tuning circuit of the mobile terminal to a corresponding tuning path, wherein the mobile terminal is provided with the tuning circuit having a plurality of tuning paths, and each tuning path corresponds to one usage state of the mobile terminal (see Tang, 0004-0014 and 0022-0051, see Kent, fig. 2, 0039-0040).
As per claim 11, the electronic device of Tang and Kent further disclose storage medium (see Kent, 0023, wherein such electronic device comprising storage device).
As per claim 12, the electronic device of Tang and Kent further disclose a processor. (see Tang, fig. 1/no. 12, see Kent, fig. 1/no. 228, 0039).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

February 13, 2021


/PABLO N TRAN/Primary Examiner, Art Unit 2643